Citation Nr: 1728949	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-11 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a separate rating for radiculopathy of the right upper extremity associated with service-connected degenerative changes C3-C6 with disc herniation C4. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 16, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Marine Corps from July 1984 to November 2007.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia, which, in pertinent part, granted service connection for degenerative changes C3-C6 with disc herniation C4 (claimed as bulging disc and pinched nerve of the neck) (hereinafter "cervical spine disability") with a noncompensable disability rating effective December 1, 2008, and granted service connection for right elbow ulnar neuropathy with a 10 percent evaluation effective December 1, 2008.  Jurisdiction over the Veteran's claim was subsequently transferred to the VA Regional Office in St. Petersburg, Florida (RO).

In a September 2009 notice of disagreement, the Veteran contested his initial non-compensable rating for his cervical spine disability, and in April 2012, the RO, in finding clear and unmistakable error in the May 2009 rating decision, assigned a higher 20 percent evaluation effective December 1, 2007.  The grant of the 20 percent rating from December 1, 2007 was only a partial grant of the benefits sought on appeal, and therefore, the issue of entitlement to an increased evaluation for service connected cervical spine disability remained pending on appeal.  A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

In a February 2015 VA examination of the cervical spine and peripheral nerves, the VA examiner diagnosed the Veteran with cervical radiculopathy affecting the right upper extremity.

In May 2015, the Veteran testified in a Travel Board hearing before the undersigned.  A copy of the hearing transcript has been associated with the record.

In November 2015, the Board continued a 20 percent evaluation for service-connected cervical spine disability and remanded the appeal to obtain vocational rehabilitation records and for a VA addendum opinion to determine whether the Veteran's symptoms from his cervical radiculopathy of the right upper extremity, as secondary to his cervical spine disability, were the same symptoms as those produced by his service-connected ulnar neuropathy of the right upper extremity.  This was accomplished, and the Board finds that it may proceed with a decision at this time. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In a February 2016 RO decision, TDIU was granted effective December 16, 2013.  Therefore, the issue of entitlement to TDIU prior to that date remains in appellate status.  See A.B., 6 Vet. App. at 39.  The Board further acknowledges that the RO did not issue a supplemental statement of the case on remand, however, the issue is properly before the Board in this instance as it is part and parcel to his disagreement with his increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


FINDINGS OF FACT

1.  The Veteran's radiculopathy of the right upper extremity is not encompassed within the symptoms for which he is receiving compensation pursuant to the grant of service connection for degenerative changes C3-C6 with disc herniation C4 and right ulnar peripheral neuropathy.

2.  For the entire rating period on appeal, the Veteran's cervical radiculopathy approximates moderate incomplete paralysis of the right upper radicular group.

3.  For the rating period prior to December 16, 2013, the Veteran was not unemployable due to his service-connected disabilities.


CONCLUSION OF LAW

1.  Throughout the rating period on appeal, entitlement to a separate rating of 20 percent under Diagnostic Code 8510 for radiculopathy of the upper right extremity, as secondary to service-connected degenerative changes C3-C6 with disc herniation C4, is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8510 (2016).

2.  Prior to December 16, 2013, the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran in January 2009 which met the VCAA notice requirements with respect to service connection for a neck condition.  Id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran had appealed the initial assigned rating for service-connected degenerative changes C3-C6 with disc herniation C4, claimed as a neck condition.  Once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2016) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding this issue.

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The information and evidence that has been associated with the claims file includes service treatment records, lay statements, VA and private treatment records, and VA examinations and opinions.  VA examinations were provided in February 2015 and January 2016 to address service connection for right ulnar peripheral neuropathy and in connection to the Veteran's increased rating claim for service-connected degenerative changes C3-C6 with disc herniation C4.  The Board finds that the February 2015 and January 2016 VA examinations and opinions adequately addressed the Veteran's current diagnosis, and included adequate rationale for the opinions rendered based on the evidence of record and the examiner's own medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); Allen v. Brown, 7 Vet. App. 439 (1995); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The January 2016 VA addendum opinion also substantially complied with the terms of the prior remand directives.  Stegall, 11 Vet. App. at  271.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disability has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016). 

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.   The Board finds that the severity of the Veteran's cervical radiculopathy has not changed in severity over the course of the appeal to warrant a staged rating.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service-connected degenerative changes C3-C6 with disc herniation C4 is rated under Diagnostic Code 5273 for lumbosacral or cervical strain, which is rated under the General Rating Formula for Diseases or Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a (2016).  The General Rating Formula for Diseases and Injuries of the Spine allows for separate evaluations for chronic orthopedic and neurologic manifestations.  See 38 C.F.R. § 4.71a, Note (1) (2016).  Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  38 C.F.R. § 4.124a (2016).

In a February 2015 VA examination of the cervical spine, the Veteran was diagnosed with cervical radiculopathy which affected his right upper extremity.  Diagnostic Code 8510 provides the rating criteria for paralysis of the upper radicular group, under which a 20 percent rating is warranted for incomplete paralysis of the major extremity upper radicular group that is mild in severity.  A 40 percent rating is warranted for incomplete paralysis of the major extremity upper radicular group that is moderate in severity.  A 50 percent rating is warranted for incomplete paralysis of the major extremity upper radicular group that is severe in severity.  A 70 percent rating is warranted for complete paralysis of the major extremity upper radicular group.  Complete paralysis of the upper radicular group is evidence by findings such as loss of all, or severely affected, shoulder and elbow movements, while the hand and wrist movement is not affected.  38 C.F.R. § 1.24a, DC 8510 (2016).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2016).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case" and the Board can choose the Diagnostic Code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  See 38 C.F.R. § 4.20 (2016) (providing for consideration of functions affected, anatomical localization, and symptomatology in assigning a diagnostic code). 

Rating Analysis

With respect to objective evidence of radiculopathy or other neurological impairment in the upper right extremity as a result of the Veteran's service-connected cervical spine disability, the Board finds that the evidence supports a separate rating for cervical radiculopathy.  Based on the evidence of record, the Board, in resolving any benefit of the doubt in favor of the Veteran, finds that the Veteran's cervical radiculopathy most approximates moderate incomplete paralysis of the right upper radicular group for the entire rating period on appeal, warranting a separate 20 percent rating under Diagnostic Code 8510.

Private treatment records dated September 2007 show the Veteran received an MRI upon complaints of neck pain and numbness in the right arm and hand.  The private physician denoted a history of "C6 right radiculopathy" and diagnosed the Veteran with C7 radiculopathy.  In an October 2007 neurosurgery note, it was recorded that the Veteran presented neck pain with right upper extremity radiculopathy.  A December 2007 electromyogram (EMG) test report shows normal results of right cervical muscles and mildly abnormal EMG of selected right upper extremity muscles with chronic changes in the distal ulnar muscles.  The private neurologist opined that there was no evidence of active cervical radiculopathy.  

VA treatment records from October 2007 show the Veteran reported neck and right upper extremity pain and numbness, which he described as sharp and burning pain, which radiated down his right upper extremity with numbness and tingling in his right fourth and fifth fingers.  A February 2008 EMG report showed no evidence of active radiculopathy.  In March 2008, the Veteran reported tingling from his neck to his right hand, with weakness in his right fourth and fifth digits, and tingling to his elbow.  In September 2014, the Veteran reported worsening chronic, aching neck and right shoulder pain, to which he had been prescribed muscle relaxants and pain medication.  In December 2014, the Veteran received an MRI of the cervical spine for his neck pain with radiating pain to the right arm, which showed chronic, degenerative change to the C5 and C6 discs.

In a February 2015 VA examination of the cervical spine, the Veteran reported chronic, constant and moderately severe pain of the cervical spine which radiated down the right shoulder.  On examination, the Veteran had moderate constant pain of the right upper extremity with mild numbness, with no intermittent pain, paresthesias or dysesthesias.  The VA examiner opined that the Veteran had moderate radiculopathy of the right upper extremity.

In a February 2015 VA examination of the peripheral nerves, the Veteran reported numbness in the ulnar aspect of the right forearm, right hand and the fourth and fifth fingers.  Upon examination, the Veteran had moderate constant pain of the right upper extremity, with mild numbness, and without intermittent pain, paresthesias or dysesthesias.  His right inner and outer forearm, hand and fingers had decreased sensation.

In a May 2015 Travel Board hearing, the Veteran testified that he his right hand doesn't close as tight as his left and that it constantly had a pins and needles sensation.

In a January 2016 VA addendum opinion, the VA examiner opined that the Veteran's symptoms of the right upper extremity were not the same symptoms as those produced by his ulnar neuropathy of the right upper extremity, and that they did not overlap.  The VA examiner reasoned that the Veteran's right ulnar neuropathy condition is not related to the right cervical radiculopathy, which the Veteran developed later in life.

Upon review of the probative medical and lay evidence of record, the Board finds, in giving the Veteran the benefit of the doubt, that the Veteran's radiculopathy of the right upper extremity has separate symptoms contemplated by Diagnostic Code 8510 for the entire rating period on appeal.  While a private neurologist opined that the Veteran did not have cervical neuropathy in December 2007, private medical records from September and October 2007 show the Veteran sought treatment and diagnostic testing for right upper extremity radiculopathy in connection with his reported neck pain.  Further, throughout the appellate period, the Veteran consistently reported and sought treatment for sharp pain and numbness radiating from his neck down his right shoulder and arm.  February 2015 VA examinations of the cervical spine and peripheral nerves confirm a diagnosis of cervical neuropathy affecting the right upper extremities, and in January 2016, a VA examiner opined that the Veteran's right upper extremity radiculopathy symptoms did not overlap with the symptoms associated with his service-connected right ulnar peripheral neuropathy.  Therefore, the Board finds that a separate rating for the Veteran's radiculopathy of the right upper extremity does not constitute impermissible pyramiding and approximates symptoms contemplated under Diagnostic Code 8510 for the upper radicular group.  See 38 C.F.R. § 4.14 (2016).

In light of the findings from the probative medical and lay evidence of record, the Board further finds that the Veteran's radiculopathy of the right upper extremity most closely approximates moderate incomplete paralysis under Diagnostic Code 8510 for the entire rating period on appeal.  The Board finds that even with consideration of the Veteran's statements as to his pain and numbness to his right upper extremity, the evidence does not reflect a severe incomplete paralysis or complete paralysis of the upper radicular group.  As stated above, the Veteran, throughout the record, reported sharp pain and numbness radiating from his cervical spine down his right shoulder and arm.  In a February 2015 VA examination, the Veteran reported these symptoms to the VA examiner, who opined that the Veteran had moderate cervical radiculopathy, with moderate constant pain and mild numbness of the right upper extremity.  Accordingly, the Board finds that an evaluation of 20 percent, and no higher, is warranted for the Veteran's radiculopathy of the right upper extremity for the entire rating period on appeal.

Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU Law and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  For the above purposes of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2016).  Even when the percentage requirements are not met, entitlement to a total rating may nonetheless be granted, based on referral for consideration under 38 C.F.R. §  3.321(b), in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b) (2016). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a) (2016).

In this case, the Board finds that the Veteran meets the schedular requirements for TDIU.  Currently, the Veteran is service connected for traumatic brain injury at 40 percent disabling, PTSD at 30 percent disabling, migraine headaches at 30 percent disabling, degenerative changes C3-C6 with disc herniation C4 at 20 percent disabling, lumbar spine sprain at 20 percent disabling, right elbow strain at 20 percent disabling, left knee strain at 10 percent disabling, left foot plantar calcaneal spur at 10 percent disabling, right elbow scar at 10 percent disabling, right elbow ulnar neuropathy at 10 percent disabling, left shoulder strain at 10 percent disabling, with left hip strain, sinusitis and right elbow scar all rated as noncompensable.  It is clear that the Veteran has more than two service connected disabilities and a collective disability rating over the required 70 percent with at least one disability ratable at 40 percent (traumatic brain injury).

After a review of all the evidence, lay and medical, the Board finds that for the entire appeal period prior to December 16, 2013, entitlement to a TDIU is not warranted.  The Board reported going to school for a bachelor's degree in business and marketing from 2009 to 2013, and worked as a manager with the American Legion in Orlando, Florida from July 2012 to December 2013, the date he last worked full-time.  During a May 2015 Travel Board hearing, the Veteran testified that the last day he worked was December 15, 2013 and began receiving Social Security benefits thereafter.  The Board finds that the Veteran was gainfully employed during the time period prior to December 16, 2013 and although the regulations permit the grant of entitlement to TDIU where employment is marginal, the Board finds that there is no evidence of record demonstrating that employment was marginal in this case, and the Veteran has not asserted that the employment was marginal or sheltered.  See 38 C.F.R. § 4.16(a) (2016).  Insomuch as the Veteran's claim for a TDIU was raised as an element of his claim for an increased rating, the Board notes that there must be evidence of unemployability.  Rice, 22 Vet. App. 447; Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Because the Veteran was obtaining an undergraduate degree and employed throughout the period prior to December 16, 2013, there is no evidence of unemployability.  Accordingly, the Board finds that entitlement to TDIU is not warranted prior to December 16, 2013.


ORDER

Entitlement to a separate 20 percent rating for radiculopathy of the right upper extremity, as secondary to service-connected degenerative changes C3-C6 with disc herniation C4, effective December 1, 2007, is granted.

Entitlement to a TDIU prior to December 16, 2013 is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


